United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-51164
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GUMARO DE LA TORRE-CARRILLO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. DR-03-CR-289-1-WWJ
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Gumaro De La Torre-Carrillo

(De La Torre) has moved for leave to withdraw from this appeal

and has filed a brief as required by Anders v. California,

386 U.S. 738 (1967).   De La Torre has received a copy of

counsel’s motion and brief but has not filed a response.

Our independent review of the brief and the record discloses no

nonfrivolous issue in this direct appeal.     Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-51164
                               -2-

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.